Title: From George Washington to Henry Laurens, 12 September 1778
From: Washington, George
To: Laurens, Henry


          
            Dear Sir,
            White-plains Septr 12th 1778.
          
          A few days ago I wrote, in haste, a Letter to you by Major Morris, and took the liberty
            of returning the gold you were so obliging as to send me by Jones—For your kind intention of forwarding that sum, and goodness in
            bringing Congress acquainted with my want of specie you will please to accept my sincere
            and hearty thanks—These are also due to you for your polite attention in forwarding, for
            my perusal, the late exhibitions of Governor Johnstone, and his brethren in
              Commission—That of the former is really a curious
            performance—He trys to convince you, that he is not at all hurt by, or offended at, the
            interdiction of Congress—and, that he is not in a passion; while he exhibits abundant
            proof that he is cut to the quick, and biting his fingers in an agony of passion.
          Your Letter to Colo. Laurens respecting Monsr Galvan was forwarded to Rhode Island
            while he was on his return from Boston, by which means he missed it—This Gentn (if he
            may be so called, Monsr Galvan) waited on me a few days ago, and met with the reception
            due to his merit & conduct to you. The
            beginning of the next paragraph of that Letter, excited
            my curiosity to pursue it to the end, and to my shame, was reminded of my inattention to
            your favor of the 18th of June, which coming to hand upon my march thro Jersey, and
            being laid by to be acknowledged at a time of more liezure, was entirely forgot till your enquiry after the Letters from Messrs Oswald
            & Manning recalled it to my recollection—I now return these Letters, together
            with Govr Johnstones, & a tender of my thanks for the favor of perusing them. I
            am convinced that no apology can be more agreeable to you, in excuse for my neglect,
            than a plain narrative of the truth—& this I have offered.
          I am sorry to find by your favor of the 29th Ulto that Monsr Gerard was indisposed—I
            hope his disorder was not of long continuance, & that he is now perfectly
            recovered. Having often heard this Gentleman spoken of as a well wisher to, and promoter
            of the rights of America, I have placed him among the number of those we ought to
            revere— Should you therefore see no impropriety in my (being a
            stranger to Monsr Gerard) presenting compliments to him, I would give you the trouble of
            doing this, and of assuring him, that I could wish to be considered (by him) as one of
            his admirers. With every sentiment of esteem & regard I am Dr Sir Yr oblig’d
            & affecte Hble Servt
          
            Go: Washington
          
        